Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, line 5, “the first formwork element” lacks antecedent basis within the claim. It is therefore, not clear as to what “the first formwork element” refers.
Claim 14, line 5, “the base strut of the frame” or “the base strut” lacks antecedent basis within the claim. It is therefore, not clear as to what “the base strut of the frame” or 
“the base strut” refers.
Claim 14, line 5, “the frame” lacks antecedent basis within the claim. It is therefore, not clear as to what “the frame” refers.
Claim 14, lines 7-8, “the first leg of the frame” or “the first leg” lacks antecedent basis within the claim. It is therefore, not clear as to what “the first leg of the frame” or “the first leg” refers.
Claim 14, lines 7-8, “the frame” lacks antecedent basis within the claim. It is therefore, not clear as to what “the frame” refers.

Claim 14, line 10, “the frame” lacks antecedent basis within the claim. It is therefore, not clear as to what “the frame” refers.
Claim 15, line 3, “the first formwork element” lacks antecedent basis within the claim. It is therefore, not clear as to what “the first formwork element” refers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-11 and 16 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference DE 10 2007 021 159 to Peri GMBH (Peri).     As for claims 1-11 and 16, Peri discloses, Figs. 1-3 for example, a formwork element for closing a hole in a ceiling formwork (Fig. 1d and 1e) having a plurality of formwork elements (6, 7, 8) that have a closed frame, wherein the formwork element has a frame (15/16) for supporting a formwork skin in a formwork skin layer, characterized in that the frame (15/16) of the formwork element is not fully closed on at least one side (Fig. 1c, .
As to claim 16, Peri discloses “wherein the first leg and the second leg are half as long as legs of one of the first plurality of formwork elements or the first leg and the second leg are of equal length to the legs of one of the first plurality of formwork elements.” At least Figs. 3a and 3b appear to show lengths equal to that of support grid 7 and it would have been obvious to extend the support grid 7 or 8 that straddles the column the same distance as the established edge support grids 7 or 8 for uniformity. 
Fastening recess or projection is at or along 13a, 14a, (see ends 13a, 14a as projections with 19 of either of 13 and 14 presenting a recess).
Transverse struts are at 15 or 25a for example.
The Peri frame has a step, (i.e., where panel is placed). See for example, Figs. 1d to 1h.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference DE 10 2007 021 159 to Peri GMBH (Peri).
Peri does not appear to explicitly set forth “wherein the first leg and the second leg are half as long as legs of one of a plurality of formwork elements of the ceiling formwork”
However, forming the first and second legs of any specific length when compared to an established “full” or “closed” frame including a length half as long as legs of one of a plurality of formwork elements of the ceiling formwork or a length equal to the legs of one of the plurality of formwork elements of the ceiling formwork thus, allowing for use within any given area of the created floor including a floor having a column in the middle of the room, (e.g., away from an edge of the building floor), would have been obvious to one having ordinary skill in the art.	

Claims 1-3, 5-11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference FR 3,003,285 to Gapski et al. in view of Yu et al. 7,707,795.   As for claims 1-11 and 16, Gapski et al. discloses, Figs. 1, 6, 10, 12 and 13 for example, a formwork element for closing a hole in a ceiling formwork having a plurality of formwork elements (e.g., Fig. 2) that have a closed frame, wherein the formwork element has a frame (e.g., Figs, 4, 5, 6, 10 or 12) for supporting a formwork skin in a formwork skin layer, characterized in that the frame of the formwork element is not fully closed on at least one side, (i.e., before any closing plate [13, 42] is placed therewith), thus U-shaped.
Gapski et al. does not appear to explicitly set forth connecting strut to a base strut on both the first and second legs of the frame. However, Yu et al. teaches that it is well-known to apply a connecting strut 24 between a base strut 23 and each of a respective leg 22 of a frame assembly with the connecting strut connecting respective interior surfaces of the base strut and the first and second legs of the frame. Therefore, to have provided the Gapski et al. formwork element with a connecting strut to a base strut 10, 39 on both the first and second legs, 12, 40, (15 of Fig. 6), of the frame with the connecting strut connecting respective interior surfaces of the base strut and the first and second legs of the frame, thus providing an enhanced rigidity to the frame assembly, would have been obvious to one having ordinary skill in the art as taught by Yu et al.
2 and 10) Formwork skin is disclosed, (line 51 of translation).
3) Fastening recess or projection is at end of any of 12, 40, (15 of Fig. 6), for example, (e.g., formed by 26 to 27 of Fig. 13).

7) Step for receiving the skin is at 25.
8 and 9) Frame is of an aluminum profile.
11) Gapski et al. ceiling formwork has the first plurality of formwork elements, which each have a closed frame, (Figs. 2, 3 and 10).
As for claim 12, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above), Gapski et al. as modified by Yu et al. discloses a ceiling formwork (Fig. 1 and having a plurality of pillars 1, wherein a hole remains between an obstacle and the pillars, into which a formwork element having a closed frame cannot be fitted, wherein a first formwork element is arranged in the hole from below so that a worker on the ceiling formwork on the first formwork element cannot fall completely through the hole, wherein the first formwork element
	a)    has a first connecting strut, (connecting strut taught by Yu et al.), to a base strut 10, 39 of the frame on a first leg, 12, 40, (15 of Fig. 6), of the frame, and
	b)    has a second connecting strut to the base strut 10, 39 of the frame on a second leg, 12, 40, (15 of Fig. 6), of the frame, and
	wherein the first leg and the second leg are half as long as legs of one of a plurality of formwork elements of the ceiling formwork or the first leg and the second leg are of equal length to the legs of one of the plurality of formwork elements of the ceiling formwork, (the first leg and the second leg are of equal length to the legs of one of the plurality of formwork elements [other formwork elements] of the ceiling formwork).
Response to Arguments
Applicant's arguments filed July 26, 2021 with respect to the rejection of claim 1 over Peri, (concerning the limitation of a strut connected to the base strut and , have been fully considered but they are not persuasive. As stated in the above rejection of claims 1 and 16 over Peri, The strut of Peri can be seen connected or attached to respective interior surfaces of the base strut and the first and second legs of the frame. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                         /MICHAEL SAFAVI/                                                                    Primary Examiner, Art Unit 3631                                                                                                                                    



MS
February 18, 2021



Annotated Fig. 1d of Peri:




    PNG
    media_image1.png
    558
    669
    media_image1.png
    Greyscale